Citation Nr: 1522211	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a left knee disability, to include as secondary to the right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to July 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied in a January 2010 rating decision, and the Veteran was notified of his appellate rights but did not appeal or submit new and material evidence within one year of the decision.  New evidence pertaining to an unestablished fact necessary to substantiate the claim was received since the denial.

2.  The evidence is in relative equipoise as to whether the Veteran's left knee disability is causally related to his service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The January 2010 RO denial of service connection for a left knee disability became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

As this decision reopens and grants the claim of service connection for the left knee disability, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act (VCAA) is not necessary.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a). The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In this case, the RO denied service connection for a left knee disability in a January 2010 rating decision.  The RO found that the evidence weighed against a finding of a causal connection to service or a service-connected disability.  The Veteran was notified of his appellate rights, but he did not appeal, contact the VA, or provide new evidence for his left knee claim until more than one year after the decision.  Therefore, the January 2010 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the January 2010 denial of service connection for the left knee included the Veteran's claim, service records, treatment records, a September 2009 private opinion, and two VA examiners' opinions.  The evidence showed diagnoses of valgus deformity, osteoarthritis, and patellofemoral syndrome, a right ankle service-connected disability, two opinions against a causal connection to the right ankle, and one medical opinion supporting a causal connection.  

Since the last final denial of service connection, VA received two nexus opinions for the left knee.  The first was a July 2014 letter with an identical opinion as the one previously considered.  However, this opinion was signed by a different provider than the September 2009 opinion, meaning a different medical expert supported the conclusion.  The second was a negative nexus opinion from a VA examiner.  Additionally, the Veteran reported that his knee pain started with a change in his gait after the right ankle injury.  See November 2013 disability questionnaire.  This evidence was not previously reviewed by agency decision makers.  The positive opinion and statement of onset from the Veteran also address an unestablished fact necessary to prove the claim.  Specifically, they suggest that the current left knee disability was caused by or aggravated by the service-connected right ankle disability.  As new and material evidence has been received, the claim for service connection for a left knee disability is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

As the claim for service connection for a left knee disability has been reopened, the Board will now address this issue below on a de novo basis.




Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

There is conflicting medical opinion evidence of record as to whether the Veteran's left knee disability is secondary to his service connected right ankle disability. The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The record reflects that service connection is in effect for right ankle injury with partial fibrous ankylosis and subluxing peroneal tendons.  Also, service connection is in effect for right knee valgus deformity as secondary to the service connected to right ankle disability.  Service connection is also in effect for right knee osteoarthritis.  

The December 2005 VA examiner noted an antalgic gait but concluded that the left knee disability was not secondary to the right ankle without providing any rationale.  The January 2010 VA examiner concluded that the left knee was less likely due to any service-connected condition and more likely due to aging.  The September 2009 and July 2014 private opinions explain that overuse on the left side is likely exacerbating the Veteran's left knee symptoms.  In the July 2014 opinion, Dr. S.G. noted that the Veteran was having left knee pain.  Dr. S.G. indicated that the Veteran had osteoarthritis present in this knee with associated patellofemoral syndrome.  Dr. S.G. maintained that due to previous right ankle surgeries for
ligament tears, the Veteran had likely been relying more on the left leg than the right during weight bearing, and thus was likely overusing the left side which was likely related to, or exacerbating his symptoms.  Lastly, the October 2012 VA examiner provided a negative opinion based on no evidence of aggravation such as a limp or abnormal heal wear but was unable to consider the Veteran's November 2013 statement of onset of symptoms or the July 2014 opinion.  The Board finds that the positive and the negative opinions put the evidence in relative equipoise as to whether the Veteran's left knee disability is due to his service-connected right ankle disability.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for a left knee disability is warranted, as secondary to the service-connected right ankle disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      (CONTINUED ON NEXT PAGE)







ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a left knee disability is granted.

Service connection for a left knee disability as secondary to the right ankle disability is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


